In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 03-2924
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

DARNELL FIELDS,
                                            Defendant-Appellant.

                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 02 CR 906—Joan B. Gottschall, Judge.
                          ____________
     ARGUED JANUARY 23, 2004—DECIDED JUNE 9, 2004
                    ____________



 Before BAUER, DIANE P. WOOD, and WILLIAMS, Circuit
Judges.
   WILLIAMS, Circuit Judge. Darnell Fields entered a
conditional guilty plea to being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g)(1), reserving the
right to appeal the denial of his motions to suppress. He
now appeals the denial of his motions to suppress a hand-
gun the police found in his apartment and a statement he
made after the handgun was found. Because the district
court did not resolve whether the officers’ initial entry into
Mr. Fields’s apartment was lawful, we remand this case for
further consideration.
2                                                  No. 03-2924

                        I. Background
   On the night of May 15, 2002, Officer George Gass of
the Chicago Police Department stopped a woman for ques-
tioning. She informed him that a man named “Darrell,” who
lived in a nearby building, was holding a gun for a street
gang. Officer Gass and his partner then headed toward the
mentioned building, determined the defendant matched the
description given by the woman, and approached him as he
left his apartment building. After Mr. Fields1 identified
himself, Officer Gass told him that the police had received
information that he was keeping a gun in his apartment.
Mr. Fields allegedly responded that he did have a gun, but
that it was for his own protection (the “initial statement”).
Other officers then arrived on the scene, some remaining
outside with Mr. Fields. Officer Gass and two other officers
approached the entrance of Mr. Fields’s apartment building
and, somehow, entered the building and his apartment.
Just how the officers entered Mr. Fields’s residence is
significantly disputed.
   At the suppression hearing before the district court,
Officer Gass was the only witness to testify for the govern-
ment as to the officers’ method of entry. He stated that
while Officer Bret Rice and another officer waited outside
with Mr. Fields, Officer Gass and two others entered Mr.
Fields’s apartment building through an outside door, which
was unlocked and partially open. According to Officer Gass,
the officers then walked up a short flight of stairs to the
first floor apartment and knocked on the door. Tammy
Winston opened the door, identified herself as Mr. Fields’s
wife, and allowed the officers to enter.



1
  To avoid confusion with his cousin, Tiana Shenise Fields, we
will refer to Darnell Fields as “Mr. Fields” and to Tiana Shenise
Fields as “Shenise Fields,” her common name.
No. 03-2924                                                  3

  Mr. Fields, however, contests this account, contending
that Winston never gave the officers consent to enter the
apartment. Rather, Lamont Curtis, who deemed Mr. Fields
his “best friend,” testified that officers took “something” out
of Mr. Fields’s pocket while they were detaining him outside
the building, headed toward his building entrance, and
stuck “something” in the door that opened it. Kevin Sharp,
who was then engaged to Mr. Fields’s aunt, recounted that
while handcuffed to Mr. Fields, he watched officers remove
keys from Mr. Fields’s pocket. Shenise Fields, the defen-
dant’s cousin, stated that she was outside Mr. Fields’s
apartment building when she also observed an officer reach
into Mr. Fields’s pocket and remove keys. After running to
an area outside his bedroom, she saw officers in the bed-
room shining flashlights, and witnessed officers order
Winston out of bed. Winston also stated that she never gave
the officers consent to enter her home.
  Rather, Winston testified that after being roused from her
bed by the officers, she waited on a couch while the police
searched the apartment and recovered a handgun from a
dresser drawer in the bedroom. After the officers found the
gun, she said they placed a document in front of her and
instructed her to sign it next to an “X”; she then signed the
document not knowing what it was. According to Officer
Gass, however, he explained to Winston that the officers
were looking for gang guns, and he told her the search
would not begin until she had signed a consent form. In
addition, Officer Rice testified that he brought a consent
form into the apartment, Winston signed the form, the
search began, and the officers found a loaded gun in the
bedroom dresser drawer.
  Both parties do agree that after the officers found the
gun, Officer Gass left the apartment and returned to Mr.
Fields. He showed Mr. Fields the gun and informed him the
officers had recovered it from inside his apartment. After
4                                                   No. 03-2924

Mr. Fields was read his Miranda rights, Mr. Fields alleg-
edly stated the gun was “just for protection.”
  The district court denied Mr. Fields’s motions to suppress
his initial statement, the gun, and the statement he made
after the gun was found. In denying the motion to suppress
his initial statement, the district court stated it would “not
disguise its skepticism about the sequence of events as
testified to by Officer Gass.” Mem. Op. at 3. However,
noting that Mr. Fields did not testify and that the court had
only Officer Gass’s undisputed testimony before it, it
concluded Mr. Fields was not in custody for purposes of
Miranda at the time of his initial statement and denied the
motion. The district court then ruled that because the
initial statement was not illegally obtained, the statement
made after the gun was found could not be suppressed as
the fruit of the poisonous tree.
  The district court next determined that Winston volun-
tarily signed the consent form before the officers began
their search of the apartment. In so finding, the district
court stated that “Ms. Winston’s testimony on the stand . . .
did not engender confidence in the veracity of her story.”
Mem. Op. at 5. Instead, the court stated, it “[found] more
credible the testimony of Officer Rice.” Id.
  The district court did not make any findings as to how the
officers initially entered Mr. Fields’s apartment. Mr. Fields
now appeals the district court’s denial of his motions to
suppress the handgun and the statement he made after the
gun was found, contending we must remand the case for
resolution of factual issues that the district court did not
decide.2



2
  Mr. Fields does not appeal the denial of his request to suppress
his initial statement, made before the officers’ entry into his
apartment.
No. 03-2924                                                 5

                        II. Analysis
  In denying Mr. Fields’s motions to suppress, the district
court found that Winston voluntarily signed the consent
form presented to her by the officers inside the apartment.
However, it made no findings as to whether the officers’
initial entry into the residence was lawful. Although the
government asks us to nonetheless infer that the district
court determined the entry was legal, we decline to do so.
  The fourth amendment generally prohibits the warrant-
less entry into a person’s home. Illinois v. Rodriguez, 497
U.S. 177, 181 (1990). The exclusionary rule preventing the
use of evidence obtained in violation of this amendment
protects its guarantees by “ ‘deterring lawless conduct
by federal officers,’ and by ‘closing the doors of the federal
courts to any use of evidence unconstitutionally ob-
tained.’ ” Brown v. Illinois, 422 U.S. 590, 599 (1975) (quot-
ing Wong Sun v. United States, 371 U.S. 471, 486 (1963)).
  The fourth amendment’s prohibition on warrantless entry
into a person’s home does not apply, however, when volun-
tary consent to enter is obtained either from the person
whose property is searched, see Schneckloth v. Bustamonte,
412 U.S. 218, 222 (1973), or from someone, such as a
spouse, with actual or apparent authority over the pre-
mises, United States v. Matlock, 415 U.S. 164, 171 (1974);
United States v. Aghedo, 159 F.3d 308, 310 (7th Cir. 1998).
Thus, had Winston, Mr. Fields’s wife, voluntarily allowed
the officers to enter the apartment, the entry would have
been lawful. However, the district court made no such
finding.
  When reviewing appeals from denials of motions to sup-
press, we review legal questions de novo and factual find-
ings for clear error. United States v. Breland, 356 F.3d 787,
791 (7th Cir. 2004). Whether Winston consented to the
officers’ entry into the apartment is a question of fact. See
United States v. Pedroza, 269 F.3d 821, 829 (7th Cir. 2001).
6                                                No. 03-2924

Recognizing that as a reviewing court, we “ ‘must constantly
have in mind that [our] function is not to decide factual
issues de novo,’ ” United States v. Brown, 79 F.3d 1499, 1510
(7th Cir. 1996) (quoting Anderson v. City of Bessemer City,
N.C., 470 U.S. 564, 573 (1985)), we cannot ourselves decide
the lawfulness of the officers’ entry.
  Importantly, the determination of whether the officers’
entry was lawful requires decisions about the weight of
evidence and the credibility of witnesses, determinations
which Congress has assigned to the district courts. See id.
at 1509-10 (citing United States v. DeCorte, 851 F.2d 948,
952 (7th Cir. 1988)). In arguing that the district court must
have rejected Mr. Fields’s claim that the officers entered his
residence illegally, the government emphasizes that the
district court did not find Winston’s testimony credible. Yet
in the same order, with respect to a request to suppress a
statement not at issue here, the district court also explicitly
stated that it “[would] not disguise its skepticism about the
sequence of events as testified to by Officer Gass.” Signifi-
cantly, only Officer Gass testified that the officers knocked
on Mr. Fields’s apartment door, Winston answered, and she
allowed them inside. Officer Rice, whom the district court
found “more credible” than Winston when ruling that she
voluntarily signed a consent form after the officers were
inside, did not enter the apartment with Officer Gass and
offered no testimony as to how Officer Gass and the other
officers initially entered. Because the district court made no
findings as to the manner of entrance, we cannot determine
whether it may have found Officer Gass credible with
respect to the officers’ entry even after openly expressing its
skepticism regarding other aspects of his testimony.
  Moreover, the government’s focus on the district court’s
skepticism regarding Winston ignores the testimony of
Kevin Sharp, Lamont Curtis, and Shenise Fields. All three
testified that they witnessed police officers remove some-
thing from the defendant’s pockets before heading to his
No. 03-2924                                                  7

apartment, and Curtis and Shenise Fields both specifically
stated that they saw officers remove keys from Mr. Fields’s
pockets. Shenise Fields also testified that while outside Mr.
Fields’s and Winston’s open bedroom window, she witnessed
officers shine flashlights in Winston’s face, repeatedly
telling her to “get up.” Although this testimony, if believed,
would support the defendant’s claim that the officers
entered Mr. Fields’s apartment unlawfully, the district
court’s order makes no reference to it. We are unable to
determine whether the district court believed this testimony
or what weight it was afforded.
  The absence of a finding as to the manner or lawfulness
of the officers’ entry is critical here. Both the officers’
procurement of the gun and Mr. Fields’s statement after
being shown the gun occurred after the officers’ entry into
the apartment. Under the well-established fruit of the poi-
sonous tree doctrine, if the entry into Mr. Fields’s residence
was illegal, it must then be determined “whether, granting
establishment of the primary illegality, the evidence to
which instant objection is made has been come at by
exploitation of that illegality or instead by means suffi-
ciently distinguishable to be purged of the primary taint.”
Wong Sun, 371 U.S. at 488 (citation omitted); Brown, 422
U.S. at 599 (citations omitted). Evidence may be “suffi-
ciently distinguishable to be purged of the primary taint”
when “ ‘the causal connection between [the] illegal conduct
and the procurement of [the] evidence is “so attenuated as
to dissipate the taint” of the illegal action.’ ” United States
v. Green, 111 F.3d 515, 521 (7th Cir. 1997) (quoting United
States v. Liss, 103 F.3d 617, 620 (7th Cir. 1990)).
  Therefore, if the entry violated the fourth amendment, as
Mr. Fields suggests, denying his motion to suppress the gun
may not have been proper if the procurement of the gun
was “not sufficiently distinguishable as to be purged of the
primary taint.” See United States v. Robeles-Ortega, 348
F.3d 679, 684-85 (7th Cir. 2003). When the government
8                                                 No. 03-2924

submits that a search following an illegal entry is justified
by consent given after that entry, a court must first deter-
mine whether the consent was given voluntarily. Id. at 681;
United States v. Valencia, 913 F.2d 378, 381 (7th Cir. 1990).
Here, the district court found that Winston voluntarily
signed a consent form after the officers entered the resi-
dence, but before they began their search. The district court
also found credible Officer Rice’s testimony that he observed
another officer filling out the consent form with Winston
and explaining that it was the form he had previously
described to her.
   However, this finding does not end the inquiry, as a court
must next determine whether the illegal entry “tainted” the
subsequent consent. Robeles-Ortega, 348 F.3d at 681;
Valencia, 913 F.2d at 382. Determining whether the causal
chain has been sufficiently attenuated to “dissipate the
taint” of the illegal act requires analysis of the temporal
proximity of the illegal conduct to the evidence obtained,
the presence of any intervening circumstances, and the
purpose and flagrancy of the police misconduct. Brown, 422
U.S. at 603-04. Similar considerations guide a determina-
tion of the admissibility of Mr. Fields’s subsequent state-
ment that the gun was “just for protection.” The district
court reasoned that because it denied the motion to sup-
press his initial statement (before the officers entered his
residence), Mr. Fields’s statement after Officer Gass showed
him the gun could not be the improper product of an
illegally obtained initial statement. Therefore, the district
court denied the request to suppress his later statement.
  Here, however, Mr. Fields argues that his statement after
being shown the gun found inside his bedroom should be
suppressed under the fourth amendment.3 This determi


3
  We note it is not clear that Mr. Fields argued to the district
court that the fourth amendment required suppression of his
                                                  (continued...)
No. 03-2924                                                      9

nation requires an analysis of whether the statement
should have been excluded as the product of an illegal
entry, not an inquiry into the relationship between his
statement to Officer Gass outside the apartment and his
statement after the police had seized the gun. See United
States v. Jones, 214 F.3d 836, 838 (7th Cir. 2000) (“A
confession that . . . was influenced by unlawfully seized
evidence, must be suppressed unless intervening events
demonstrate that the illegality did not cause the confes-
sion.”) (citing Oregon v. Elstad, 470 U.S. 298 (1985); Brown,
422 U.S. 590; Wong Sun, 371 U.S. 471).
   Finally, the government directs our attention to decisions
from other circuits stating that when a district court denies
a motion to suppress evidence, without making or being
requested to make findings of fact, the result will be upheld
if “any reasonable view of the evidence” will sustain the




3
   (...continued)
statement after the gun was found. He had clearly argued that his
initial statement should be suppressed because he was in custody
for Miranda purposes and that his statement after the gun was
found should be suppressed under the fruit of the poisonous tree
doctrine. (R. 31) (arguing in support of motion to suppress that
there had been “no showing of a sufficient break in events that
would undermine the inference that the subsequent admission
was caused by the illegally obtained first admission”). He also
clearly argued that the alleged illegal entry required suppression
of the gun under the fourth amendment. Although a finding that
Mr. Fields failed to raise an argument with the district court
would normally constitute waiver of the opportunity to present
the argument on appeal, we need not reach this issue, as the
government has itself waived any possible waiver defense by not
arguing it on appeal. See United States v. Angle, 234 F.3d 326, 335
n.1 (7th Cir. 2000); United States v. Leichtman, 948 F.2d 370, 375
(7th Cir. 1991).
10                                                   No. 03-2924

denial.4 The government submits that because Mr. Fields
entered his conditional plea without asking for a factual
finding with respect to the officers’ entry into the apart-
ment, we should affirm the denial of his motion to suppress
using the “any reasonable view of the evidence” standard.
We do not agree.
  Although we have stated that a district court need not
make specific factual findings in a suppression hearing,
United States v. Talkington, 843 F.2d 1041, 1048 (7th Cir.
1988), we also made clear that a district court must make
enough findings to enable us to review the record in “a
reasoned and meaningful manner.” Id.; see also Fed. R.
Crim. P. 12(e) (requiring a district court, when ruling on a
motion to suppress, “to state its essential findings on the
record”); Brown, 79 F.3d at 1499 (acknowledging this court
could affirm denial of motion to suppress on any basis in
the record but remanding for further factual findings). In
Talkington, we reviewed a district court’s denial of a motion
to suppress and specifically recognized decisions utilizing
the “any reasonable view of the evidence” standard. 843
F.2d at 1048 (citing Bethea, 598 F.2d at 333-34; Smith, 543
F.2d at 1145; United States v. Lee, 699 F.2d 466, 468 (9th
Cir. 1982)). However, we remanded for further factfinding,
recognizing that the district court was in a “far better
position to address ambiguities . . . as well as questions of
credibility and character assessment.” Id. at 1049. As we
discussed, we believe that here, too, the district court is in
the best position to resolve the dispute as to the initial


4
  E.g., United States v. Johnson, 212 F.3d 1313, 1316 (D.C. Cir.
2000); United States v. Bethea, 598 F.2d 331, 333-34 (4th Cir.
1979); United States v. Smith, 543 F.2d 1141, 1145 (5th Cir. 1976).
But see United States v. Moore, 936 F.2d 287, 288 (6th Cir. 1991)
(remanding where district court failed to make any findings of
fact); United States v. Prieto-Villa, 910 F.2d 601, 610 (9th Cir.
1990) (same).
No. 03-2924                                                        11

method of entry into Mr. Fields’s apartment, a dispute that
was briefed and argued to the district court. As in
Talkington, the lack of factual findings here means we are
unable to review the record in a meaningful manner.5


                         III. Conclusion
  We believe that the admissibility of the gun seized in the
defendant’s residence and the statement he made to police
thereafter cannot be decided without an initial determina-
tion of the lawfulness of the entry into the residence.
Therefore, we remand this case for further consideration.
On remand, the district court should determine whether, in
its view, the entry into Mr. Fields’s apartment violated the
fourth amendment. If so, it should then determine whether
the seizure of the handgun and the defendant’s subsequent
statement were sufficiently distinguishable to be purged of
the taint of the unlawful entry. Absent a compelling reason
otherwise, these determinations should be based on the
existing record and limited to the testimony and other
evidence already presented. See United States v. Kithcart,
218 F.3d 213, 219-21 (3d Cir. 2000); Brown, 79 F.3d at
1510.


5
  It is worth noting that this is not a case where the district court
failed to make any findings of fact. Cf. Bethea, 598 F.2d at 333-34
(using “any reasonable view of the evidence” standard where
district court did not make any findings of fact); Smith, 543 F.2d
at 1145 (same). Nor does it present a situation where the record
supports only one conclusion, cf. United States v. Johnson, 212
F.3d 1313, 1316 (D.C. Cir. 2000) (finding “any reasonable view of
the evidence” supported suppression where testimony was
uncontroverted), or where the district court’s assessment of
credibility is clear, e.g., United States v. Griffin, 7 F.3d 1512, 1516
(10th Cir. 1993) (finding “any reasonable view of the evidence”
supported suppression where district court stated government’s
evidence was credible and defendant’s was not).
12                                           No. 03-2924

 This case is REMANDED for further proceedings consistent
with this opinion.

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                  USCA-02-C-0072—6-9-04